DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 12/30/21. Claims 8, 12-16, 18-22 have been amended, claims 12-23 have been renumbered as claims 11-22. No claims have been cancelled or added. Accordingly claims 8-22 are under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Objections
Claims 17-21 are objected to for lack of proper support in the Specification:
1- The term “an oral dosage form” recited in claims 17-20 is not recited in the Specification. Since it is disclosed in the claims originally filed, this is not a new mater. However the said limitation should be inserted into the specification. 
2- The specification does not provide support for the term “derived from stressed olive plants gown under desert conditions” recited in claim 21. Since it is disclosed in the provisionally application, this is not a new mater. However the said limitation should be inserted into the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The specification does not provide support for the term “An organic naturally obtained pharmaceutical composition” recited in independent claims 8 and 21. The Specification does not recite the said term/limitation and does not provide support. 
This is a new matter rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is drawn to the composition of claim 8 comprising one or more phenolic compound and further comprising an antioxidant. However phenolic compounds are antioxidants. As such it is not clear what components are included in the claimed composition (See at least EP 2338500, Widgerow (US 20160058816), Ozcan et al, from IDS and Olive Rich/Force).
	Claims 8-10 and 12-20 are indefinite for reciting a composition or an oral dosage from comprising the said composition, comprising about 30% of oleuropein, about 50% of hydroxytyrosol and about 25% of tyrosol wt/wt. This is indefinite because the said 
	Claims 9-10, 13-16 and 19-20 are drawn to the said composition and further add other components such as one or more flavonoids, antioxidants, caffeic acid, oleocanthal and a coating or polymer. Accordingly, the claims are indianite because none of the claims are drawn to a composition that is possible.  It is not possible to determine the proper scope of the said claims for search and examination purposes. 

Claim Rejections - 35 USC § 101
35 USC § 101 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 8-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature based product without significantly more. The claims recite a pharmaceutical composition comprising antioxidants and phenolic compounds. A composition comprising phenolic compounds as claimed and flavonoids and antioxidants occurs in nature apart from any human action or interaction. Since the product of claims 8-22 is a nature-based product, it is compared to a naturally occurring counterpart to determine if it has markedly different characteristics from the nature-based product. A naturally occurring counterpart to instant claims 8-22 is an olive, which contains antioxidants, phenolic compounds, flavonoids, caffeic acid and oleocanthal. In the instant case, the nature-based product of claims 8-22, a pharmaceutical 
With regard to claims 21-22, product-by-process claims are not given patentable weight for the process because they are drawn to a naturally obtaining a composition. 
It is further noted that the claims are drawn to “An organic naturally obtained composition”. Accordingly, Applicant has admitted that the claimed composition is naturally obtained, as in a “product of nature”.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, 13-14, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pizzichini et al. (EP 2 338 500 Al, published June 29, 2011, cited on Applicant's IDS submitted February 13, 2020). 

The Pizzichini et al. reference is drawn to methods of making concentrated actives and/or refined extracts from tissues and byproducts of Olea europaea (claim 1 of reference) for use in the pharmaceutical and food industry [0030], Regarding claim 8, Table 11 reports quantitative data regarding the compounds present in two different olive tree twig extracts. Both Variety A and Variety B twigs contain phenolic compounds (tyrosol and derivatives) along with antioxidants (oleuropeina and derivatives). Also see Table 2, Table 8 and [0019], Regarding the intended use of the composition of claim 8 as a "pharmaceutical," the broadest reasonable interpretation of the term has been discussed above and is incorporated herein. The products disclosed by the reference in the prior art are disclosed for use in the pharmaceutical industry in [0030] along with [0019] that details the use of a commercially available olive leaf extract product for use in hypertension and diabetes. Further, generally where the prior art composition is capable of performing an intended use as recited, the prior art meets the hydroxytyrosol, tyrosol, oleuropein, and flavonoids including rutin and luteolin, and the health benefits of the product and discloses its use in hypertension and as an adjuvant in diabetes. 
The Pizzichini et al. reference teaches that a dry olive extract having 30-40% oleuropein is known in the art in [0021] and teaches oleuropein and its derivatives in varying amounts in an extract (63.3% and 44.4%) in Table 11, depending on the variety of twigs used as the starting material. The amount of hydroxytyrosol and its derivatives are also taught in varying amounts as 1.4% and 11.3% in Table 11, and 23.81% and 20.97% in Table 13. The Pizzichini et al. reference teaches oleocanthal in the amount of 0.228 g/L, the amount of tyrosol (0.100 g/L) and caffeic acid in Table 13.
Regarding claims 17-18, [0030] discloses the composition for use in the food industry as novel food, which is consumed orally. Regarding claims 19-20, [0019] discloses that the product contains maltodextrin (a polymer) as an excipient for the product. Also see [0082] which discloses the same. 

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlean's Organic Oils (published April 2009, cited on Applicant's IDS submitted February 13, 2020). 

The Barlean Organic Oils reference (Barlean) discloses a tablet manufactured from pressed olive leaves to be used as an antioxidant and states that the product oleuropein, hydroxytyrosol, tyrosol, quercetin, rutin, and luteolin. Regarding claim 8, the product contains several antioxidants including rutin and quercetin. The product contains phenolic compounds such as hydroxytyrosol and tyrosol (Ingredients, page 2) At page 2, the supplement facts/ingredients are listed and include oleuropein, hydroxytyrosol, tyrosol, and several flavonoids including all of the flavonoids claimed, specifically rutin, quercetin, luteolin and apigenin. Also at page 2 (ingredients, nutrition), the reference discloses that the product contains caffeic acid. The reference discloses that the product is a tablet which is an oral dosage form. 
The said tablet compositions comprise olive leaf complex composing oleuropein, hydroxytyrosol, tyrosol at 105 mg.  

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olive Rich/Force (by Olive health).

The reference discloses that the OLIVIE RICH/FORCE brings capsules extracted from the desert’s olive trees, rich in powerful polyphenols, gathering the benefits of the olive leafs, the olive oil and the olive fruit itself. Its polyphenols are concentrated in a capsule with high antioxidant power that helps delay the aging of body cells, protects your heart by reducing LDL (“bad” cholesterol) oxidation, brakes cells’ degeneration caused by free radicals, also preventing oxidative stress, reducing myocardial heart risks and increasing vasodilatation. 
naturally obtained from the olive tree leaves, the olive tree baby leaves, the olive fruits and the olive oil by physical extraction without any additives or solvent use. This compound is a rich and natural aggregate of phenol components (hydroxytyrosol, tyrosol, oleuropein, flavonoids, caffein acid, and cinnamic acid) having powerful antioxidant properties that protect, defend, sooth, strengthen, fortify, energize and balance. OLIVIE RICH/FORCE comes from organic certified olive trees planted in a rocky desert of North Africa. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzichini et al. (EP 2 338 500 Al, published June 29, 2011, cited on Applicant's IDS submitted February 13, 2020) in view of Denk (US 2010/0173856 Al, published July 8, 2010, cited on Applicant's IDS submitted February 13, 2020). 

The Pizzichini et al’s teaching are delineated above and incorporated herein. 
The Pizzichini et al reference does not explicitly teach a single composition having all the ingredients, including caffeic acid as recited in claim 10. The reference is also silent to hydroxytyrosol in the amount of "about 50%", tyrosol in the amount of "about 25%, and oleocanthal in the amount of "about 2%”.

However, Denk teaches pharmaceutical compositions and methods for treating diseases using the composition, including an exemplary composition including hydroxytyrosol, tyrosol, oleocanthal, caffeic acid, and deacetoxy-oleuropein aglycone. 
Denk also teaches ratios of hydroxytyrosol, tyrosol and deacetoxy-oleuropein glycone to the amount of oleocanthal in [0018], Denk also suggests in [0014- 0015], [0017], and [0021] that the amounts of each component can be varied and that one skilled in the art would be able to use known methods to do so. 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art before the effective filing date to combine the different extracts taught by the Pizzichini et al. reference and formulate a single pharmaceutical composition. One would have been motivated to do so because both references recognize that their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Further, it would have been prima facie obvious for one having ordinary skill in the art before the effective filing date to optimize the percentage amounts of hydroxytyrosol, tyrosol, and oleocanthal. One would have been motivated to do so because hydroxytyrosol, tyrosol and oleocanthal are known in the art to have multiple health benefits (antioxidant, anti-inflammatory, blood glucose lowering and blood pressure regulation) ([0012, 0019] of Pizzichini et al. and [0010, 0013] of Denk), and the skilled artisan would have wanted to maximize the advantageous properties in the final product. Also note that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Such optimization would have been a matter of routine experimentation given the teachings of Denk suggesting various different ratios for each component ([0014], [0015], claims) and the detailed guidance from the Pizzichini et al. reference, which teaches multi-step methods for producing an olive leaf .

Claims 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzichini et al. (EP 2 338 500 Al, published June 29, 2011, cited on Applicant's IDS submitted February 13, 2020) in view of Pesle (US 20170080040) and Olive Rich/Force (by Olive health).

The teachings of Pizzichini et al and Olive Rice/Force are delineated above and incorporated herein. 
Pizzichini et al teach an oral composition comprising various olive extract phenolic compounds, caffeic acid and flavonoid and provide guidance on the amounts of each component for effective treatment of conditions. Olive Rice/Force also teach oral capsules comprising a combination of phenolic compounds extracted from olive leaves, fruit and stems for effective treatment of multiple ailments and improvement of 

Pesle teach a decoction of olive leaves comprised an aqueous composition containing at least from 500 mg/liter to about 3,000 mg/liter of oleuropein, from about 100 mg/liter to about 300 mg/liter of hydroxytyrosol, from about 90 mg/liter to about 280 mg/liter of tyrosol, from about 400 mg/liter to about 1,800 mg/liter of elenolic acid (See abstract, [0030]-[0035] and claims).

It would have been prima facie obvious for one having ordinary skill in the art before the effective filing date to combine the different extracts taught by the Pizzichini et al. reference, Pesle and Olive Rice/Force to formulate a single pharmaceutical composition. One would have been motivated to do so because references recognize that their compositions are useful as antioxidants, for reducing blood glucose levels and for cardiovascular health. In this regard it is held that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06
Further, it would have been prima facie obvious for one having ordinary skill in the art before the effective filing date to optimize the percentage amounts of hydroxytyrosol, tyrosol, and oleocanthal. One would have been motivated to do so In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Such optimization would have been a matter of routine experimentation given the teachings of Pizzichini et al, Pesle and Olive Rice/Force references, because various ranges of each component in each composition is disclosed and one of ordinary skill in the art would have been motivated to have selected the most desired concentration range of each component. The references also teach multi-step methods for producing an olive leaf extract.  The Pizzichini et al. reference also teaches that "the process starting from leaves and twigs as a starting material may be more specifically aimed at obtaining phenolic compounds, such as hydroxytyrosol, or in the alternative at obtaining high yields of oleuropein, by simply suitably selecting the starting material to be fed to the process." Olive Rice/Force also teaches that the extracts of olive are obtained from dessert plants and through solvent free extraction methods.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Widgerow (US 20160058816). 
Widgerow teach methods for treating scars and aging skin including a beneficial topical composition comprising a phenol derived from olives such as oleuropein (See Abstract). 
Regarding the olive extracts, Widgerow discloses that the extracts can be obtained from leaves, stems, flowers, fruits, bark and roots (See [0022]). 
Widgerow teach that phenols (e.g., oleuropein, oleocanthal) extracted from olives have known anti-inflammatory and antibacterial properties (See [0023]).
The said topical compositions include one or more extracts of olive, which are used to achieve controlled inflammation. Olive extracts, such as olive oil and extracts of olive leaf, contain phenolic compounds (oleocanthal, oleuropein) that act as a natural anti-inflammatory compound that has a potency and profile strikingly similar to that of ibuprofen, without the undesired side effects. Said olive extracts include one or more of the following: hydroxytyrosol, oleocanthal, oleuropein, rutin, apigenin, and luteolin (See [0024]). 
Widgerow teach that the said topical compositions comprise antioxidants such as superoxide dismutase, catalase, glutathione peroxidase, glutathione, ascorbic acid, and tocopherol. In several embodiments, extracts of olive (e.g., oleuropein) are used as antioxidants (See [0042]).

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
pplicant reiterates their previous arguments that the claimed compositions have properties different from each of natural olives, olive leaves or olive branches. Specifically, the claims recitation of specific % amounts of components ensures that the formulations having higher concentrations of the recited components than found in either natural olives, olive leaves or branches.” (See Remarks, pages 6-7).
The argument is not persuasive because, as the claim interpretation and the rejections show, the claims are directed to a composition comprising, at its narrowest scope, one or more phenolic compounds selected from oleuropein, hydroxytyrosol and tyrosol, a flavonoid, caffeic acid, an antioxidant and oleocanthal. However as the rejections show, olives and olive leaves that are produced by nature contain all of the said components. The concentration ranges are not given weight because neither the claim nor the Specification distinguish what the claimed ranges are based on. Furthermore, the concentration ranges are not on their own sufficient to distinguish a product. The claimed product-by-process is also examined based on the composition as the method steps are not sufficient to distinguish the claimed product from what is naturally provided.  
Also, as the claims recite “An organic naturally obtained” composition, the composition by definition is a product of nature.   
With regard to the rejection of claims under anticipating by Barlean, Pizzichini et al or Olive Rich/Force, applicant argues that “the currently pending claims recite specific amounts of one or more phenolic compounds selected from the group consisting of oleuropein, hydroxytyrosol (3’4’-DHPEA) and tyrosol (p-DHPEA) wherein the concentration of oleuropein is about 30%, the concentration of hydroxytyrosol is about 50% and the concentration of tyrosol is about 25%. In addition the claims have been amended to specify that claimed pharmaceutical” (See Remarks, page 7). 
The above argument is not persuasive because the rejections are for claims 8-11, 13-14 and 21-22 which do not recite a concentration range for all the components. Claim 8 is drawn to a composition comprising one or more phenolic compounds selected from oleuropein, hydroxytyrosol and tyrosol, wherein the concentration of oleuropein is about 30%. Pizzichini et al teach a composition comprising from 3-40% oleuropein, which anticipates claim 8. Claims 21-22 are also product-by-process claims and the process steps are not given weight. As such the claims are properly rejected as being anticipated by the prior art. 
Regarding the rejection of claims under 35 U.S.C.§103 as being unpatentable over Pizzichini in view of Denk, argues that “In the present case, what, may have been "obvious to try" was to explore a general approach for deriving olive extract formulations with clinically useful properties, however, the prior art, gave only at most a very general guidance of such formulations. Pizzichini merely provides a general disclosure for generating formulations while failing to give any indication or direction as to which of many possible choices would likely to be successful for derivation of the claimed formulations. Significantly, a review of Pizzichini reveals a failure to provide, or suggest a method of extraction, i.e., starting with stressed olive tree components and using a solvent free method, that results in formulations which possess the recited concentrations of phenolic compounds with clinically useful and, moreover, one that is “organic naturally obtained”. Moreover, Denk fails to provide the disclosure that is missing from Pizzichini. Further, although Olive Health may disclose the use of desert olive plants extracted with solvents, Olive Health fails to disclose the specific steps utilized to obtain said extracts.” (See Remarks, pages 8-9). 
The above arguments are neither commensurate with the scope of claims nor persuasive. The claims are directed to a composition comprising one or more phenolic compound, and additionally, a flavonoid, an antioxidant and caffeic acid.  When examining a product such as a composition, only the claimed components are examined not how they are made or used or other factors. The instant claims 8-22 do not encompass a method of extraction. Claims 21-22 are product-by-process claims in which the product is examined and the process steps are not given patentable weight. Furthermore, the limitation of “derived from stressed plants grown under desert conditions” are also part of the method of production, which are not given weight. In addition to that the Olive Rich/Force reference teach an oral capsule composition comprising the claimed component extracted from olive trees from dessert condition and wherein the extraction method is solvent free. As such we have properly and clearly shown that both the compositions and method of extraction are well known in the art and not inventive. 
Applicant’s argument that the claimed method results in formulations which possess the recited concentrations of phenolic compounds with clinically useful properties is also not persuasive as there is no data for such results or comparisons with other extraction methods. The Specification provides no evidence that the claimed product is superior to the known products and that other extraction methods do not provide the same concentration ranges. That is in addition to the facts that 1-the claimed concentration ranges are in the composition and not from the extraction, 2- one of ordinary skill in the art is more than capable of adjusting and optimizing the amounts 
Claims 8-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616